Citation Nr: 0738407	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-24 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Anchorage, Alaska



THE ISSUES

Entitlement to an effective date prior to March 31, 2000, for 
the assignment of a 100 percent evaluation for bipolar 
affective disorder. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran had active service from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which increased the veteran's 
evaluation for bipolar affective disorder with paranoid 
features from 50 percent to 100 percent, effective July 24, 
2001.  The veteran perfected a timely appeal as to that 
decision.  

Subsequently, in a rating decision dated in September 2005, 
the RO granted an effective date of March 31, 2000, for the 
assignment of the 100 percent disability rating for bipolar 
affective disorder with paranoid features.  


FINDINGS OF FACT

1.  By a Hearing Officer's decision in March 1998, the RO 
granted service connection for bipolar affective disorder 
with paranoid features; a 50 percent rating was assigned, 
effective June 26, 1995.  He was properly notified of the 
decision and his appellate rights, and he did not file a 
timely appeal as to that decision.  

2.  In November 1999, the veteran filed an application for 
compensation benefits (on VA Form 21-526) for a bipolar 
disorder and paranoid schizophrenia; subsequently, in January 
2000, the veteran's attorney withdrew that claim.  

3.  The next correspondence received by the RO, wherein the 
veteran's attorney expressed a claim for an increased rating 
for the bipolar disorder, construed as an informal claim, was 
received on March 31, 2000.  A formal claim for an increased 
rating for bipolar disorder (on VA Form 21-4138) was 
subsequently received in May 2000.  

4.  By a rating decision in June 2002, the RO increased the 
evaluation for bipolar affective disorder with paranoid 
features from 50 percent to 100 percent, effective July 24, 
2001.  

5.  In a September 2005 rating decision, the RO awarded an 
earlier effective date of March 31, 2000, for the assignment 
of a 100 percent rating for bipolar affective disorder with 
paranoid features.  

6.  There was no ascertainable increase in the veteran's 
bipolar affective disorder in the year prior to his March 
2000 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 31, 2000, 
for assignment of a 100 percent rating for bipolar affective 
disorder with paranoid features have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.157, 3.159, 3.400(o)(2), 
4.130, Diagnostic Code 9205 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2001 from the RO to the veteran 
which was issued prior to the RO decision in June 2002.  That 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
June 2005 SOC and the November 2005 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his attorney has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Boards no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  To whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, the Board notes that the appellant's attorney 
has indicated, in numerous pleadings filed in this case, full 
knowledge of such provisions.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
grant of a 100 percent rating for bipolar affective disorder 
with paranoid features, given that he has been provided all 
the criteria necessary for establishing earlier effective 
date for the assignment of a higher evaluation, and 
considering that the veteran is represented by a highly 
qualified attorney, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual background

As noted above, a Hearing Officer's decision, dated in March 
1998, granted service connection for bipolar affective 
disorder with paranoid features, and assigned a 50 percent 
disability evaluation, effective June 26, 1995.  The veteran 
was notified of the March 1998 rating decision, and of his 
appellate rights, by a letter dated April 8, 1998.  He did 
not file a notice of disagreement as to the March 1998 rating 
decision.  

Received in November 1999 was an application for compensation 
benefits (VA Form 21-526), wherein the veteran requested 
compensation for a bipolar and paranoid schizophrenic 
disorder.  By letter dated in December 1999, the RO informed 
the veteran's attorney that the veteran was already service-
connected and evaluated at 50 percent for bipolar disorder 
with paranoid features, and the RO inquired as to why they 
were filing a "new" claim for the same condition.  

In a letter dated in January 2000, the veteran's attorney 
acknowledged that the November 1999 application form was 
moot, as the claims addressed in that application had been 
ruled upon.  As a result, he effectively withdrew the claim 
for compensation benefits for bipolar disorder and paranoid 
schizophrenia.  

Received on March 31, 2000, was a statement from the 
veteran's attorney, indicating that he was requesting action 
on the new claims for psychiatric disorders.  Subsequently 
received in May 2000 was VA Form 21-4138, wherein the veteran 
indicated that he was experiencing memory problems, he was 
easily confused, and he had difficulty controlling his 
temper.  

VA progress notes, dated from June 1999 to April 2000, show 
that the veteran received clinical attention for his bipolar 
disorder.  During a clinical visit in July 1999, the veteran 
indicating that he was not doing well; he had recently been 
in jail for 2 days for a DUI, and he had been depressed and 
sleepy.  He also indicated that he was anxious all the time.  
He denied any suicidal ideations.  On mental status 
examination, he was alert, but he appeared subdued and 
sheepish.  His thoughts were organized.  He denied any 
perceptual disturbances.  There were no voices.  His insight 
and judgment were adequate.  Affect was blunted, constricted, 
anxious and congruent.  The impression was bipolar disorder, 
mixed, by history.  He was currently depressed.  When seen in 
December 1999, he indicated that he was "doing all right."  
No other complaints were reported.  The diagnostic impression 
was bipolar disorder, type I, he complained of lability and 
anger outbursts.  The examiner indicated that he would 
increase the medication for anxiety and continue medication 
for mood stability.  

The veteran was afforded a VA examination in June 2000, at 
which time he indicated that he had been hearing voices since 
he took a new apartment approximately one month before.  He 
indicated that the voices laughed and talked, and he 
sometimes found himself answering them.  He reported that he 
was drinking a lot; he realized that his drinking was causing 
him a lot of problems, but he had difficulty stopping.  The 
veteran indicated that he got into trouble with his landlady 
and her son because of his drinking and threatening behavior; 
as a result, he was evicted from his apartment.  He talked of 
getting even with the landlady.  Following a mental status 
examination, the veteran was diagnosed with schizoaffective 
disorder, depressive type; he was assigned a global 
assessment of functioning score of 35.  The schizoaffective 
disorder was given a GAF score of 50.  The examiner explained 
that it was extremely difficult to tease out the contribution 
of the various diagnoses to the veteran's current level of 
functioning.  He noted that the veteran's testing was 
consistent with a diagnosis of schizophrenia, paranoid type.  
On the other hand, he reported a number of depressive 
episodes, serious enough to lead to suicide attempts.  The 
examiner further noted that the veteran's auditory 
hallucinations were not tied to the mood disorder; therefore, 
his presentation was not consistent with bipolar disorder.  

Received in July 2001 was an application for compensation 
benefits, on VA Form 21-526, wherein the veteran requested 
compensation for a mental disorder.  In a statement, attached 
to the form, the veteran described suicidal episodes.  
Submitted in support of the claim were VA progress notes 
dated from November 2000 to February 2002 and a VA hospital 
report dated from May to June 1994.  The veteran was afforded 
another VA examination in April 2002.  

By a rating decision in June 2002, the RO increased the 
evaluation for bipolar affective disorder with paranoid 
features from 50 percent to 100 percent, effective July 24, 
2001.  In April 2003, the veteran filed an NOD with regard to 
the effective date of his 100 percent rating.  Consequently, 
in a September 2005 rating decision, the RO awarded an 
earlier effective date of March 31, 2000, for the assignment 
of a 100 percent rating for bipolar affective disorder with 
paranoid features.  

III.  Legal Analysis

The law specifies that, unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year after 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In addition, the Court of Appeals for Veterans Claims has 
held it is axiomatic that, in the latter circumstance above, 
the service-connected disability must have increased in 
severity to a degree warranting an increase in compensation.  
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under section 5110(b) (2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.  

Also, with regard to the terms "application" or "claim", 
the Board notes that, once a formal claim for compensation 
has been granted, receipt of a VA hospitalization report, a 
record of VA treatment, or a record of hospitalization will 
be accepted as an informal claim for increased benefits, and 
the date of such record will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 
C.F.R. § 3.155(a).  

38 C.F.R. § 3.155(c) provides that, when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year thereafter.  

An appeal to the Board consists of a timely NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200.  An NOD must (1) 
express disagreement with a specific determination of the RO; 
(2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of 
the RO decision; and (5) be filed by the claimant or the 
claimant's authorized representative.  While special wording 
is not required, an NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to the Board of Veterans' Appeals) or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. 
§ 7105(d) (3); 38 C.F.R. § 20.202.  

If a decision by the RO goes unappealed, it is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities, or on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).  If a claimant wishes to reasonably 
raise CUE, "there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
. . . that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

For the reasons discussed below, the Board finds that the 
veteran is not entitled to an effective date earlier than 
March 31, 2000, for the assignment of his 100 percent rating 
for bipolar affective disorder with paranoid features.  

The claims file reflects that, following a February 1997 VA 
examination, in a Hearing Officer's decision in March 1998, 
the RO granted service connection for bipolar affective 
disorder with paranoid features, and assigned a 50 percent 
rating effective June 26, 1995.  The RO properly notified the 
veteran of that determination by letter dated April 8, 1998.  
However, the veteran did not file a timely NOD concerning the 
assigned rating for his bipolar disorder.  As he did not 
appeal, the March 1998 determination was, and is, final.  See 
38 U.S.C.A. § 20.1103.  

The Board notes that the veteran has not raised a claim of 
CUE in the March 1998 RO decision, and we emphasize that, in 
any case, "CUE is a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error . . . 
."  Fugo v. Brown, supra.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (holding that only a request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision). 

The record also reflects that the veteran had submitted an 
application for compensation for bipolar disorder (on a VA 
Form 21-526) in November 1999, but, prior to the adjudication 
of that claim, in January 2000, the veteran withdrewthat 
claim.  

After the issuance of the final March 1998 Hearing Officer's 
decision, VA first received the veteran's formal claim of 
entitlement to an increased rating for his bipolar disorder 
on May 11, 2000.  However, as determined by the RO in the 
September 2005 rating decision, correspondence received from 
the veteran's attorney on March 31, 2000, was construed as an 
informal claim for his psychological disorder, and a formal 
claim for an increased rating was received on May 11, 2000, 
within one year of that informal claim.  See 38 C.F.R. 
§ 3.155.  As noted previously, the effective date of any 
increase could not precede the date of the receipt of the 
claim, unless it was factually ascertainable that an increase 
in disability had occurred during the preceding year, 
provided that the application was received within one year 
after such date.  Therefore, the Board must review the 
evidence of record to determine whether it is factually 
ascertainable that an increase in disability had occurred 
within the one-year priod prior to March 31, 2000.  

As the earliest date of the veteran's increased rating claim 
is March 31, 2000, he could be granted an effective date as 
early as March 31, 1999, if it were factually ascertainable 
that an increase in disability had occurred at some time 
within that year.  See 38 C.F.R. § 3.400(o) (2); Harperv. 
Brown, 10 Vet. App. 125, 126 (1997).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9205, a 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Since the date of claim in the present case is March 31, 
2000, under 38 C.F.R. § 3.400(o)(2) the issue becomes whether 
it was factually ascertainable that the veteran's bipolar 
affective disorder was 100 percent disabling during the one-
year period prior thereto.  Upon the Board's review of the VA 
treatment records between March 31, 1999, and March 31, 2000, 
it was not factually ascertainable that the veteran's bipolar 
affective disorder was 100 percent disabling during this time 
period.  Significantly, during a clinical visit in July 1999, 
the veteran indicating that he was not doing well; he had 
recently been in jail for 2 days for a DUI, and he had been 
depressed and sleepy.  The veteran also indicated that he was 
anxious all the time.  He denied any suicidal ideations.  On 
mental status examination, he was alert, but he appeared 
subdued and sheepish.  His thoughts were organized.  He 
denied any perceptual disturbances.  He denied hearing 
voices, and his insight and judgment were adequate.  His 
affect was noted to be blunted, constricted, anxious, and 
congruent.  The impression was bipolar disorder, mixed, by 
history.  He was currently depressed, and dependent on 
alcohol.  When seen in December 1999, he indicated that he 
was "doing all right," and said he stated that he was no 
longer "boozing."  No other complaints were reported.  The 
impression was bipolar disorder, type I, and he complained of 
lability and anger outbursts.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the medical evidence does not show the veteran to have 
manifested suicidal ideation; obsessional rituals which 
interfered with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; spatial disorientation; or, 
neglect of personal appearance and hygiene during the period 
in question.  Thus during the pertinent time, up to one year 
prior to March 31, 2000, the criteria for a 100 percent 
evaluation for bipolar affective disorder with paranoid 
features are not shown in the record.  

Accordingly, the claim for an effective date earlier than 
March 31, 2000, for a 100 percent disability rating for 
bipolar affective disorder with paranoid features must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an effective date earlier than March 31, 2000, 
for the assignment of a 100 percent rating for bipolar 
affective disorder with paranoid features is denied.  



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


